Case 8:19-cv-00676-JLS-KES Document 10 Filed 05/06/19 Page 1 of 13 Page ID #:60




   1 Roland Tong (State Bar No. 216836)
      rjt@manningllp.com
   2 MANNING & KASS
       ELLROD, RAMIREZ, TRESTER LLP
   3 19800 MacArthur Blvd, Suite 900
     Irvine, California 92612
   4 Telephone: (949) 440-6690
     Facsimile: (949) 474-6991
   5
     Attorneys for Plaintiff
   6
   7
   8                       UNITED STATES DISTRICT COURT
   9        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  10
  11 CRORAMA, INC.                               Case No. 8:19-cv-00676-JLS-kes
  12              Plaintiff,                     Case assigned to District Judge
                                                 Josephine L. Staton
  13        v.
                                                 FIRST AMENDED COMPLAINT
  14 JANNETTE DOMINGUEZ and                      FOR COPYRIGHT
     CHOUDHRY M. HASSAN,                         INFRINGEMENT, INTENTIONAL
  15                                             INTERFERENCE WITH
              Defendants.                        CONTRACTUAL RELATIONS,
  16                                             UNFAIR COMPETITION, AND
                                                 CONVERSION
  17
                                                 DEMAND FOR JURY TRIAL
  18
  19
  20                                             Complaint Filed: 04/11/2019
  21
  22        Plaintiff complains of Defendant as follows:
  23     1. Plaintiff Crorama, Inc. (“Crorama”) is a California corporation whose principal
  24 place of business is in Brea, California. Crorama is in the business selling mixed
  25 martial arts (MMA) apparel and accessories.           One of Crorama's website is
  26 www.elitesports.com where it sells various highly-quality MMA products under the
  27 "Elite" brand name. See Exhibit A.
  28
             FIRST AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT, INTENTIONAL
       INTERFERENCE WITH CONTRACTUAL RELATIONS, UNFAIR COMPETITION, AND CONVERSION
Case 8:19-cv-00676-JLS-KES Document 10 Filed 05/06/19 Page 2 of 13 Page ID #:61




   1     2. Defendant Jannette Dominguez ("Dominguez") is an individual residing in
   2 3396 West 73rd Terrace, Hialeah, FL 33018 and doing business as Cobra Combat and
   3 Beyond Solution Services. Defendant is also in the business of selling mixed martial
   4 arts apparel and accessories. Plaintiffs are informed and believe and on that basis
   5 allege that Defendant is advertising, distributing, and selling a substantial amount of
   6 MMA apparel and accessories in this district.
   7     3. Defendant Choudhry M. Hassan is an individual doing business as MMA
   8 Fightland that is located at 6713 Fresh Pond Road, Ridgewood, New York 11385-
   9 4505. Defendant MMA Fightland is also in the business of selling mixed martial
  10 arts apparel and accessories. Plaintiffs are informed and believe and on that basis
  11 allege that Defendant MMA Fightland is advertising, distributing, and selling a
  12 substantial amount of MMA apparel and accessories in this district.
  13                               JURISDICTION AND VENUE
  14     4. This is a civil action seeking damages and injunctive relief under the Copyright
  15 Act, 17 U.S.C. § 101 et seq., and under the laws of the State of California.
  16     5. The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.
  17 §§ 1331, 1332 and 1338. Pursuant to 28 U.S.C. § 1367, this Court has supplemental
  18 jurisdiction over Crorama’s state law claims for unfair competition, intentional
  19 interference with contract, and conversion in that they are so related to Crorama’s
  20 claims under the Copyright Act as to be part of the same case or controversy.
  21     6. This Court also has subject matter jurisdiction the court has jurisdiction under
  22 28 USC § 1332 based on diversity because the plaintiff and each defendant are
  23 citizens of different states and the amount in controversy exceeds the sum or value of
  24 $75,000.
  25     7. Venue is proper pursuant to 28 U.S.C. § 1391(b) because Plaintiff’s claims
  26 arose in this District.
  27     8. This Court has personal jurisdiction over Defendant, including because
  28 Defendant has engaged in, contributed to, and induced the infringing conduct at issue
                                               2
             FIRST AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT, INTENTIONAL
       INTERFERENCE WITH CONTRACTUAL RELATIONS, UNFAIR COMPETITION, AND CONVERSION
Case 8:19-cv-00676-JLS-KES Document 10 Filed 05/06/19 Page 3 of 13 Page ID #:62




   1 within the State of California and among other things, has purposefully directed her
   2 activities at California. Upon information and belief, Crorama additionally avers that,
   3 among other things, (a) Defendant or her respective agents are doing or have been
   4 doing business continuously in the State of California and this District, (b) a
   5 substantial part of the wrongful acts committed by Defendant, and each of them, have
   6 occurred in interstate commerce, in the State of California, and in the Central District
   7 of California, and (c) Defendant knows that the damages and other harmful effects of
   8 Defendant’s infringing activities occur in California, where Crorama has its principal
   9 place of business.
  10                      FACTS APPLICABLE TO ALL CLAIMS
  11     9. Crorama, Inc.'s owns a subsidiary company in Pakistan called Fabro Int. PVT
  12 LTD ("Fabro"). Fabro is responsible for hiring, managing, and paying employees in
  13 Pakistan that would perform the digital marketing for Crorama, including social
  14 media marketing, website development, search engine optimization, online reputation
  15 management and the like.
  16     10.On or about June 1, 2018, Fabro hired Rustam Ali ("Ali") and entered into an
  17 Employment Agreement with Ali in Pakistan. The Employment Agreement imposed:
  18 (1) a non-solicitation obligation to Ali wherein Ali agreed not to offer any existing
  19 employee a job in any other company; (2) a non-compete obligation to Ali wherein
  20 Ali would not join any competitors to the company; and (3) an obligation to return all
  21 company properties including social media accounts and log-in credentials associated
  22 with them upon the termination of his employment.
  23     11.Crorama regularly updates its websites and catalog with new products. On or
  24 about March 14, 2017, Crorama created a catalog of products including pictures of
  25 mixed martial arts athletes wearing its line of apparel and accessories. Crorama hired
  26 DGS Graphics Studios to take pictures of its model athletes. The photographs were
  27 wholly original with DGS Graphics Studios and is copyrightable subject matter.
  28 Graphics Studios assigned its rights to the pictures of the model athletes to Crorama.
                                                3
             FIRST AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT, INTENTIONAL
       INTERFERENCE WITH CONTRACTUAL RELATIONS, UNFAIR COMPETITION, AND CONVERSION
Case 8:19-cv-00676-JLS-KES Document 10 Filed 05/06/19 Page 4 of 13 Page ID #:63




   1 (hereinafter "Copyrighted Photographs")
   2     12. Shortly thereafter, in October 2017, Crorama published these pictures on
   3 various social media platforms, including Facebook and Instagram, and Crorama's
   4 website. Crorama also gave Ali access to these Copyrighted Photographs.
   5     13. On or about March 14, 2019, Crorama's president found the same pictures on
   6 Defendant's website and Instagram account. Defendant had slightly changed the
   7 pictures by replacing Plaintiff's logos on the products with Defendant's own logos and
   8 by removing the tattoos of the model. Defendant is now using the same pictures to
   9 advertise and sell the same exact products with its own logos in various places on-
  10 line, including its website (www.cobracombat.com) as shown in Exhibit B and
  11 Instagram (@cobracombatus) as shown in Exhibit C.
  12     14. Crorama's president spoke to Ali about this unauthorized copying of the
  13 Copyrighted Photographs. Ali admitted to Crorama's president that he gave access to
  14 the Copyrighted Photographs to the Defendant. Thereafer, Crorama terminated Ali's
  15 employment. At that point, Crorama found out that Ali was using an alias, Fernando.
  16     15. In retaliation, Ali started working for the Defendant in violation of his
  17 Employment Agreement with Crorama. Upon information and belief, Defendant
  18 hired Ali despite knowing that Ali has a non-compete obligation with his previous
  19 employer. Ali aka Fernando vowed to recruit model athletes Crorama hires or
  20 previously hired for Crorama's competitor. For instance, Ali aka Fernando recruited
  21 a Jiu Jitsu athlete named Justin Miller. See Exhibit D.
  22     16. Ali has also refused to return all Crorama properties back to Crorama,
  23 including social media accounts and log-in credentials associated with them.
  24     17. Crorama's president had various correspondence with the Defendant from
  25 March 19, 2019 to the present. See Exhibits E, F, and G. Defendant admitted that
  26 (1) she now employs Ali (2) she used without authorization Plaintiff's Copyrighted
  27 Photographs, (3) Ali has introduced her to the model athletes Crorama hires or has
  28 previously hired, (4) she now uses the same model athletes for her marketing, (5) she
                                               4
             FIRST AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT, INTENTIONAL
       INTERFERENCE WITH CONTRACTUAL RELATIONS, UNFAIR COMPETITION, AND CONVERSION
Case 8:19-cv-00676-JLS-KES Document 10 Filed 05/06/19 Page 5 of 13 Page ID #:64




   1 knows that Ali still has possession of Crorama properties, and (6) that Ali has an
   2 obligation to return all company properties back to Crorama. Crorama's president has
   3 informed Defendant Ali has a non-compete obligation to Crorama as well.
   4        18. In April 2019, Crorama sought a criminal investigation in Pakistan against
   5 Ali for theft of trade secrets. From the criminal investigation, Crorama found out that
   6 Ali, Dominguez, and former employees of Fabro, Tayyab Arshad, Faizan Sarwar, and
   7 Waseem Abbas, have created an entity called Rave Traders (PVT) Ltd based in
   8 Lahore Pakistan, which would execute a sophisticated scheme of stealing Crorama's
   9 products from its Australia, Chicago, and Orange County, California warehouses and
  10 profiting from them.
  11        19. Rave Traders (PVT) Ltd. would assist third parties advertise the same
  12 products as Crorama's products on Amazon and Ebay using accounts not related to
  13 Crorama. For instance, Rave Traders assisted Defendant Choudhry M. Hassan to
  14 advertise the same products as Crorama's products on Amazon and Ebay using an
  15 account called MMA Fightland, Moto-gen, and Motogen. Rave Traders assisted
  16 Defendant Jeannette Dominguez to advertise the same products as Crorama's products
  17 on Amazon and Ebay using an account called Marvachap and Cobra Combat.
  18        20. When a customer makes a purchase from these Amazon or Ebay accounts,
  19 Jeannette Dominguez would call one of the employees of Fabro (now ex-employees),
  20 Tayyab Arshad or Faizan Sarwar, who would then use Crorama's software to generate
  21 an order to ship instructing employees of Crorama in the Australia, Chicago, or
  22 Orange County, California warehouse to ship the product out of the warehouse. The
  23 customer would make a payment through the Amazon or Ebay account. Defendants
  24 Dominguez and Hassan, Tayyab, Faizan, and Rave Traders would then split the
  25 payment received. Crorama would suffer economic loss because it would not get paid
  26 for the products that left its warehouse.
  27 ///
  28 ////
                                                 5
             FIRST AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT, INTENTIONAL
       INTERFERENCE WITH CONTRACTUAL RELATIONS, UNFAIR COMPETITION, AND CONVERSION
Case 8:19-cv-00676-JLS-KES Document 10 Filed 05/06/19 Page 6 of 13 Page ID #:65




   1                                        COUNT I
   2                               COPYRIGHT INFRINGEMENT
   3                          (AGAINST JEANNETTE DOMINGUEZ)
   4       21. Crorama realleges and incorporates by reference the allegations in paragraphs
   5 1 through 20, as if set forth fully herein.
   6       22. Effective as of March 2019, DGS Graphics Studios granted to Crorama all of
   7 DGS Graphics Studios' right, title and interest in the Copyrighted Photographs in the
   8 United States.
   9       23. On April 1, 2019, Crorama registered the Copyrighted Photographs with the
  10 Register of Copyrights. The Certificate of Registration bears the number VA 2-145-
  11 122. See Exhibit H.
  12       24. On or about March 2019, defendant began reproducing and distributing the
  13 Copyrighted Photographs in its website with the URL, www.cobracombat.com, its
  14 Facebook page, and Instagram page in the United States. Unless enjoined and
  15 restrained, defendant’s conduct threatens to further infringe plaintiffs’ copyright
  16 interests.
  17       25. Defendants have infringed, and are continuing to infringe, Plaintiff’s
  18 copyrights by reproducing, adapting, distributing, and/or authorizing others to
  19 reproduce, adapt, and distribute the Copyrighted Photographs without authorization,
  20 in violation of the Copyright Act, 17 U.S.C. § 101 et seq.
  21       26. At no time has Plaintiff authorized defendant to reproduce or distribute the
  22 Copyrighted Photographs.
  23       27.Defendants’ acts of infringement are willful, in disregard of, and with
  24 indifference to the rights of Crorama.
  25       28.By reason of defendant’s infringement and threatened infringement, plaintiff
  26 has sustained and will continue to sustain substantial injury, loss and damage to its
  27 ownership rights in the copyrighted work.
  28 ///
                                                   6
             FIRST AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT, INTENTIONAL
       INTERFERENCE WITH CONTRACTUAL RELATIONS, UNFAIR COMPETITION, AND CONVERSION
Case 8:19-cv-00676-JLS-KES Document 10 Filed 05/06/19 Page 7 of 13 Page ID #:66




   1     29.Further irreparable harm to plaintiff is imminent as a result of defendant’s
   2 conduct, and plaintiff is without an adequate remedy at law. Plaintiff is entitled to an
   3 injunction restraining defendant, its officers, directors, agents, employees,
   4 representatives and all persons acting in concert with them from engaging in further
   5 such acts of copyright infringement.
   6     30.Plaintiff is further entitled to recover from defendant the damages sustained by
   7 plaintiff as a result of defendant’s acts of copyright infringement. Plaintiff is at present
   8 unable to ascertain the full extent of the monetary damage it has suffered by reason
   9 of defendant’s acts of copyright infringement, but plaintiff is informed and believe,
  10 and on the basis of such information and belief allege, that plaintiff has sustained such
  11 damage in an amount exceeding $100,000.
  12     31.Plaintiff is further entitled to recover from defendant the gains, profits and
  13 advantages it has obtained as a result of its acts of copyright infringement. Plaintiff is
  14 at present unable to ascertain the full extent of the gains, profits and advantages
  15 defendant has obtained by reason of its acts of copyright infringement, but plaintiff is
  16 informed and believe, and on the basis of such information and belief allege, that
  17 defendant has obtained such gains, profits and advantages in an amount exceeding
  18 $100,000.
  19                                         COUNT II
  20    INTENTIONAL INTERFERENCE WITH CONTRACTUAL RELATIONS
  21                       (AGAINST JEANNETTE DOMINGUEZ)
  22     32. Crorama realleges and incorporates by reference the allegations in paragraphs
  23 1 through 31, as if set forth fully herein.
  24     33. Crorama, through its subsidiary Fabro, entered into an Employment
  25 Agreement with Ali in Pakistan. The Employment Agreement imposed: (1) a non-
  26 solicitation obligation to Ali wherein Ali agreed not to offer any existing employee a
  27 job in any other company; (2) a non-compete obligation to Ali wherein Ali would not
  28 join any competitors to the company; and (3) an obligation to return all company
                                            7
             FIRST AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT, INTENTIONAL
       INTERFERENCE WITH CONTRACTUAL RELATIONS, UNFAIR COMPETITION, AND CONVERSION
Case 8:19-cv-00676-JLS-KES Document 10 Filed 05/06/19 Page 8 of 13 Page ID #:67




   1 properties including social media accounts and log-in credentials associated with
   2 them.
   3     34. Upon information and belief, Crorama's contract with Ali is valid and
   4 enforceable in Pakistan.
   5     35. Crorama is informed and believed, and on that basis alleges, that Defendant
   6 is aware of the contract between Crorama and Ali. Defendant is specifically aware
   7 that Ali has a non-compete obligation towards Crorama wherein Ali would not join
   8 any competitors to the company and Ali has an obligation to return to Crorama all
   9 company properties including social media accounts and log-in credentials associated
  10 with them. Nevertheless, Defendant hired Ali knowing that hiring Ali is a breach of
  11 Ali's Employment Agreement with Crorama. Defendant also continues to employ
  12 and pay Ali who in turn allows Defendant to access Crorama's social media accounts
  13 and introduces Defendant to model athletes hired by Crorama.
  14     36. By hiring Ali and continuing to employ Ali, Defendant has intentionally
  15 interfered, and continue to interfere, with the Employment Agreement between Ali
  16 and Crorama.
  17     37.As a result of Defendant’s actions, Crorama has suffered damage in an amount
  18 to be proven at trial, including but not limited to diversion of Crorama's resources to
  19 attempt to detect and prevent the further use of the Copyrighted Photographs,
  20 decreased profits, and loss of profits from consumers who would mistakenly think
  21 that they are buying MMA apparel from Crorama as Defendant's advertising materials
  22 look like Crorama's.
  23     38. Defendant’s intentional interference with the contracts between Ali and
  24 Crorama entitles Crorama to injunctive relief and compensatory damages, the
  25 imposition of a constructive trust over Defendant’s wrongfully obtained proceeds, and
  26 other available relief.
  27     39.Defendant is guilty of oppression, fraud, or malice, and Crorama, in addition to
  28 its actual damages, by reason thereof, is entitled to recover exemplary and punitive
                                               8
             FIRST AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT, INTENTIONAL
       INTERFERENCE WITH CONTRACTUAL RELATIONS, UNFAIR COMPETITION, AND CONVERSION
Case 8:19-cv-00676-JLS-KES Document 10 Filed 05/06/19 Page 9 of 13 Page ID #:68




   1 damages against Defendant.
   2
   3                                       COUNT III
   4                               UNFAIR COMPETITION
   5                           (AGAINST ALL DEFENDANTS)
   6     40. Crorama realleges and incorporates by reference the allegations in paragraphs
   7 1 through 39, as if set forth fully herein.
   8     41. Cal. Bus. & Prof. Code § 17200, et seq., states that unfair competition shall
   9 mean and include any “unlawful, unfair or fraudulent business act or practice.”
  10     42. Defendant Dominguez’s actions as alleged herein constitute unlawful business
  11 acts and/or practices under Cal. Bus. & Prof. Code § 17200, et seq. and the common
  12 law because she is using the Copyrighted Photogaphs of Crorama.
  13     43. Defendant Dominguez’s conduct constitutes unfair business acts and/or
  14 practices because she is using Crorama's information she obtained from Ali knowing
  15 that Ali is in breach of his obligations to Crorama. Defendant Dominguez is using
  16 said information to unfairly compete with Crorama. Besides using the Copyrighted
  17 Photographs, Defendant Dominguez is using the industry knowledge and resources
  18 of Crorama from Ali, such as Crorama's model athletes and social media connections.
  19     44. Both Defendants' actions constitutes unfair business acts or practice because
  20 they removed, shipped, and sold the products stored in Crorama's warehouses and
  21 belonging to Crorama unbeknownst to Crorama and without Crorama's consent.
  22     45. As a direct and proximate result of Defendants’ wrongful acts, Plaintiff is
  23 likely to suffer, and/or has suffered, and is likely to continue to suffer damage to its
  24 sales and profits. Defendant will continue, unless restrained, to use the Copyrighted
  25 Photographs and use Crorama's industry knowledge, connections with model athletes,
  26 and social media connections from Crorama's ex-employee.              This will cause
  27 irreparable damage to Plaintiff. Plaintiff has no adequate remedy at law. Plaintiff is
  28 entitled to an injunction restraining Defendants, their officers, agents, and employees,
                                                9
             FIRST AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT, INTENTIONAL
       INTERFERENCE WITH CONTRACTUAL RELATIONS, UNFAIR COMPETITION, AND CONVERSION
Case 8:19-cv-00676-JLS-KES Document 10 Filed 05/06/19 Page 10 of 13 Page ID #:69




   1 and all persons acting in concert with Defendant, from engaging in further acts of
   2 unfair competition. Such harm will continue and increase until Defendants are
   3 preliminarily and permanently enjoined from their unlawful conduct.
   4     46. Plaintiff is further entitled to recover from Defendants the actual damages that
   5 it has sustained and/or is likely to sustain as a result of Defendants’ wrongful acts.
   6 Plaintiff is presently unable to ascertain the full extent of the monetary damages that
   7 it has suffered and/or is likely to suffer by reason of Defendants’ acts of unfair
   8 competition, but they are in excess of $100,000.
   9     47. Plaintiff is further entitled to recover from Defendants the gains, profits, and
  10 advantages that Defendants have obtained as a result of its wrongful acts. Plaintiff is
  11 presently unable to ascertain the full extent of the gains, profits, and advantages that
  12 Defendant has realized by reason of its acts of unfair competition, but they are in
  13 excess of $100,000.
  14     48. Due of the willful nature of Defendant’s wrongful acts, Plaintiff is entitled to
  15 an award of punitive damages.
  16                                            COUNT III
  17                                          CONVERSION
  18                            (AGAINST ALL DEFENDANTS)
  19     49. Crorama realleges and incorporates by reference the allegations in
  20 paragraphs 1 through 48, as if set forth fully herein.
  21     50. Crorama owned the products stored in its warehouse in Australia, Chicago,
  22 and Orange County, California.
  23     51. Defendants intentionally and substantially interfered with Crorama's
  24 property by taking possession of them and shipping them to their own customers
  25 without Crorama's consent and for their own exclusive gain leaving Crorama at a
  26 loss.
  27     52. Crorama suffered harm by losing the cost of goods and the potential profits
  28 from the goods that Defendants took out of Crorama's warehouses, shipped, and
                                             10
             FIRST AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT, INTENTIONAL
       INTERFERENCE WITH CONTRACTUAL RELATIONS, UNFAIR COMPETITION, AND CONVERSION
Case 8:19-cv-00676-JLS-KES Document 10 Filed 05/06/19 Page 11 of 13 Page ID #:70




   1 sold without Crorama's consent.
   2       53.         Plaintiff is further entitled to recover from Defendants the gains,
   3 profits, and advantages that Defendants have obtained as a result of its wrongful
   4 acts. Plaintiff is presently unable to ascertain the full extent of the gains, profits, and
   5 advantages that Defendant has realized by reason of its acts of unfair competition,
   6 but they are in excess of $100,000.
   7       54.         Due of the willful nature of Defendant’s wrongful acts, Plaintiff is
   8 entitled to an award of punitive damages.
   9
  10             WHEREFORE, plaintiff prays as follows:
  11             1. For a temporary restraining order, preliminary and permanent injunction
  12 enjoining and restraining defendant and all persons acting in concert with it from
  13 manufacturing,         reproducing,   distributing,   adapting,   displaying,   advertising,
  14 promoting, offering for sale and/or selling, or performing any materials that are
  15 substantially similar to the copyrighted work, and to deliver to the Court for
  16 destruction or other reasonable disposition all such materials and means for producing
  17 same in defendant’s possession or control.
  18             2. For a temporary restraining order, preliminary and permanent injunction
  19 enjoining and restraining defendant and all persons acting in concert with it from
  20 interfering with Crorama's contractual relationship with Ali and from engaging in
  21 unfair competition against Crorama.
  22             3. For actual damages and defendant’s profits in an amount in excess of
  23 $100,000 to be determined at trial, plus interest.
  24             4. Awarding Crorama monetary relief including damages sustained by Crorama
  25 in an amount not yet determined, including actual damages for copyright infringement
  26 and willful infringement under 17 U.S.C. §§ 504, as appropriate.
  27 ///
  28 ///
                                                    11
             FIRST AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT, INTENTIONAL
       INTERFERENCE WITH CONTRACTUAL RELATIONS, UNFAIR COMPETITION, AND CONVERSION
Case 8:19-cv-00676-JLS-KES Document 10 Filed 05/06/19 Page 12 of 13 Page ID #:71




   1        5. For punitive damages based on Defendants' conversion.
   2        6. For their reasonable attorneys’ fees and costs.
   3        7. For such other and further relief as the Court deems just and proper.
   4
   5 DATED: May 6, 2019                   MANNING & KASS
                                          ELLROD, RAMIREZ, TRESTER LLP
   6
   7
   8                                      By:         /s/ Roland Tong
   9                                            Roland Tong
                                                Attorneys for Plaintiff
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                12
             FIRST AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT, INTENTIONAL
       INTERFERENCE WITH CONTRACTUAL RELATIONS, UNFAIR COMPETITION, AND CONVERSION
Case 8:19-cv-00676-JLS-KES Document 10 Filed 05/06/19 Page 13 of 13 Page ID #:72




   1                            DEMAND FOR JURY TRIAL
   2
   3        Plaintiffs demand a trial by jury.
   4
   5 DATED: May 6, 2019                    MANNING & KASS
                                           ELLROD, RAMIREZ, TRESTER LLP
   6
   7
   8                                       By:         /s/ Roland Tong
   9                                             Roland Tong
                                                 Attorneys for Plaintiff
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 13
             FIRST AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT, INTENTIONAL
       INTERFERENCE WITH CONTRACTUAL RELATIONS, UNFAIR COMPETITION, AND CONVERSION
